[Cite as State v. Venes, 2012-Ohio-81.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96780


                                          STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.



                                      WILLIAM VENES
                                                     DEFENDANT-APPELLANT



                                   JUDGMENT:
                             REVERSED AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-546427

        BEFORE: Rocco, J., Jones, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: January 12, 2012

                                               -i-
                                          2

ATTORNEY FOR APPELLANT

R. Brian Moriarty
R. Brian Moriarty, L.L.C.
2000 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Jesse W. Canonico
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




KENNETH A. ROCCO, J.:

       {¶ 1} Defendant-appellant William Venes appeals from his convictions after he

entered guilty pleas to 111 counts of pandering sexually-oriented matter involving a

minor and one count of possession of criminal tools.

       {¶ 2} Venes presents one assignment of error. He asserts his pleas were invalid

because the trial court failed to inform him of one of the constitutional rights he was

waiving in entering his pleas.
                                            3

       {¶ 3} Since the state concedes Venes’s assertion, and since the record reflects it is

accurate, Venes’s assignment of error is sustained. His convictions are reversed, and this

case is remanded for further proceedings.

       {¶ 4} Venes was indicted in this case on January 24, 2011.          The indictment

charged him with 111 counts of pandering sexually-oriented matter involving a minor,

and one count of possession of criminal tools, to wit: a computer. He pleaded not guilty

to the charges at his arraignment.

       {¶ 5} Two months later, on March 24, 2011, Venes agreed to change his pleas

and enter a guilty plea to all the charges. During the colloquy, the trial court did not

mention Venes had a constitutional right to compulsory process.

       {¶ 6} After Venes entered his guilty pleas, the trial court accepted them and

referred him for a presentence investigation and report. The trial court subsequently

sentenced Venes to a prison term that totaled 24 years.

       {¶ 7} In this appeal from his convictions, Venes presents the following

assignment of error.

       {¶ 8} “I. The trial court did not comply with Crim.R. 11 and defendant’s plea

was not knowingly, intelligently, and voluntarily made.”

       {¶ 9} Venes argues the trial court’s failure to inform him during the Crim.R.

11(C) colloquy of his right to compulsory process renders his plea invalid. The state

concedes Venes’s argument. Since the record reflects the trial court did not ensure
                                           4

Venes understood all of the constitutional rights he was waiving in entering his pleas, his

convictions must be reversed.

      {¶ 10} In State v. Barker, 129 Ohio St.3d 472, 2011-Ohio-4130, 953 N.E.2d 826, ¶

9-14, the Ohio Supreme Court recently stated:

             “‘When a defendant enters a plea in a criminal case, the plea must be

      made knowingly, intelligently, and voluntarily. Failure on any of those

      points renders enforcement of the plea unconstitutional under both the

      United States Constitution and the Ohio Constitution.”         State v. Engle

      (1996), 74 Ohio St.3d 525, 527, 660 N.E.2d 450. Crim.R. 11 was adopted

      in 1973 to give detailed instructions to trial courts on the procedures to

      follow before accepting pleas of guilty or no contest. State v. Veney, 120

      Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶7.

             “Crim.R. 11(C) requires a trial judge to determine whether that

      criminal defendant is fully informed of his or her rights and understands the

      consequences of his or her guilty plea. Of particular relevance to the case

      at bar is Crim.R. 11(C)(2)(c), which provides:

             “‘In felony cases the court may refuse to accept a plea of guilty or a

      plea of no contest, and shall not accept a plea of guilty or no contest without

      first addressing the defendant personally and doing all of the following:

             “‘ * * *
                                     5

       “‘Informing the defendant and determining that the defendant

understands that by the plea the defendant is waiving the rights to jury trial,

to confront witnesses against him or her, to have compulsory process for

obtaining witnesses in the defendant’s favor, and to require the state to

prove the defendant’s guilt beyond a reasonable doubt at a trial at which the

defendant cannot be compelled to testify against himself or herself.’

(Emphasis added.)

       “This court has held that the preferred method of informing a

criminal defendant of his or her constitutional rights during the plea

colloquy is to use the language contained in Crim.R. 11(C). [Citations

omitted.] * * * .

       “In Veney, we reaffirmed that strict, or literal, compliance with

Crim.R. 11(C)(2)(c) is required when advising the defendant of the

constitutional rights he is waiving by pleading guilty or no contest. Id. at

¶18. Included in the list of constitutional rights is ‘the right to compulsory

process to obtain witnesses.’ Id. at ¶19, citing Boykin v. Alabama (1969),

395 U.S. 238, 243, 89 S.Ct. 1709, 23 L.Ed.2d 274 * * * . The right to

compulsory process of witnesses is guaranteed by the Sixth Amendment to

the United States Constitution and Section 10, Article I, Ohio Constitution.

***”
                                            6

       {¶ 11} The supreme court went on to comment in Barker that the “underlying

purpose, from the defendant’s perspective, of Crim.R. 11(C) is to convey to the defendant

certain information so that he can make a voluntary and intelligent decision whether to

plead guilty.” Id. ¶ 15.   Thus, the trial court must “actually explain[ ] the rights to the

defendant.” Id., citing Veney at ¶ 27.

       {¶ 12} It follows that when the trial court does not mention, as in this case, that by

entering his guilty pleas Venes was waiving his constitutional right to compulsory

process, the pleas are rendered invalid.       State v. Woods, 192 Ohio App.3d 494,

2011-Ohio-727, 949 N.E.2d 574.

       {¶ 13} Consequently, Venes’s assignment of error is sustained.

       {¶ 14} Venes’s convictions are reversed, and this case is remanded for further

proceedings.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________
KENNETH A. ROCCO, JUDGE
                                  7


LARRY A. JONES, P.J., and
EILEEN A. GALLAGHER, J., CONCUR